Fourth Court of Appeals
                               San Antonio, Texas
                                       April 3, 2019

                                   No. 04-18-00971-CV

                     IN THE INTEREST OF M.C.V. AND M.D.V.,

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA02539
                     The Honorable Eric Rodriguez, Judge Presiding


                                     ORDER
      The appellee’s motion to abate the appeal is hereby MOOT.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court